     Case
      Case4:10-cv-00613
           4:10-cv-00613 Document
                          Document73-1
                                   74 Filed
                                       Filedon
                                             on08/16/21
                                                08/10/21ininTXSD
                                                             TXSD Page
                                                                   Page11ofof11
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                 IN THE UNITED STATES DISTRICT COURT
                                                                          August 16, 2021

                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                         Nathan Ochsner, Clerk

                          HOUSTON DIVISION

WALTER ALEXANDER SORTO,                  §
            Petitioner,                  §
                                         §
v.                                       §
                                         §         CIV. NO. 4:10-CV-613
BOBBY LUMPKIN, Director,                 §         (Death Penalty Case)
Texas Department of Criminal             §
Justice, Correctional Institutions       §
Division,                                §
                  Respondent.            §



                                     ORDER

       The Court GRANTS Respondent Bobby Lumpkin’s motion for

substitution of counsel. Accordingly, Katherine Hayes is removed as counsel of

record for Respondent and Ali Nasser is substituted in her place.

       The clerk will deliver a copy of this order to the parties.

       SIGNED on ____________________,
                  August 16            2021




                                      Keith P. Ellison
                                      United States District Judge
